FILED
                             NOT FOR PUBLICATION
                                                                           OCT 18 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


SHAHROKH MIRESKANDARI,                 )      No. 13-56858
                                       )
      Plaintiff-Appellee,              )      D.C. No. 2:12-cv-02943-MMM-SS
                                       )
      v.                               )      MEMORANDUM*
                                       )
ASSOCIATED NEWSPAPERS,                 )
LTD.; DAVID GARDNER,                   )
                                       )
      Defendants-Appellants,           )
                                       )
SHAHROKH MIRESKANDARI,                 )      No. 14-56438
                                       )
      Plaintiff-Appellant,             )      D.C. No. 2:12-cv-02943-MMM-SS
                                       )
      v.                               )
                                       )
ASSOCIATED NEWSPAPERS,                 )
LTD.; DAVID GARDNER,                   )
                                       )
      Defendants-Appellees,            )
                                       )
SHAHROKH MIRESKANDARI,                 )      No. 14-56911
                                       )
      Plaintiff-Appellant,             )      D.C. No. 2:12-cv-02943-MMM-SS
                                       )
      v.                               )
                                       )


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
ASSOCIATED NEWSPAPERS,                    )
LTD.; DAVID GARDNER,                      )
                                          )
      Defendants-Appellees,               )
                                          )


                      Appeal from the United States District Court
                         for the Central District of California
                     Margaret M. Morrow, District Judge, Presiding

                               Submitted October 3, 2016**
                                  Pasadena, California

      Before: REINHARDT, FERNANDEZ, and OWENS, Circuit Judges.

      Associated Newspapers Ltd. and David Gardner (collectively, “ANL”)

appeal the district court’s denial of their motion to strike two claims in Shahrokh

Mireskandari’s First Amended Complaint pursuant to California’s anti-SLAPP1

statute. See Cal. Code Civ. Proc. § 425.16(b)(1). For his part, Mireskandari

appeals the district court’s award of attorney’s fees to ANL under the anti-SLAPP

statute2 and its award of sanctions against him.3 We dismiss No. 13-56858 (“the


      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
      1
       SLAPP is the acronym for “strategic lawsuit against public participation.”
Hilton v. Hallmark Cards, 599 F.3d 894, 899 n.1 (9th Cir. 2010).
      2
          Cal. Civ. Proc. Code § 425.16(c).
      3
          See Fed. R. Civ. P. 16(f)(2).

                                              2
merits appeal”) and affirm Nos. 14-56438 and 14-56911.

      (1)      Mireskandari asserts that the merits appeal is now moot because he

has voluntarily dismissed the action in the district court. We agree. While we did

have interlocutory jurisdiction over the merits appeal,4 the underlying action was

subsequently dismissed, and there is no relief that we could now grant on the

merits.5 In fact, the parties inform us that the case is now proceeding in the

California courts.

      ANL does not dispute the above,6 except, it argues, that it might be entitled

to additional anti-SLAPP attorney’s fees if the district court’s denial of a portion of

its motion were reversed. However, we have made it clear that “‘[c]laims for

attorneys’ fees ancillary to [a] case survive independently’” and that “[t]he

existence of an attorneys’ fees claim thus does not resuscitate an otherwise moot

controversy.” Cammermeyer, 97 F.3d at 1238; see also Ctr. for Biological

Diversity v. Marina Point Dev. Co., 566 F.3d 794, 805–06 (9th Cir. 2009) and



      4
          See Batzel v. Smith, 333 F.3d 1018, 1024 (9th Cir. 2003).
      5
          See Cammermeyer v. Perry, 97 F.3d 1235, 1237 (9th Cir. 1996).
      6
        ANL does not contend that there is any other impediment to mootness, and
it does not appear that Mireskandari could now refile the claim in federal court.
See Cal. Civ. Proc. Code § 340(c) (statute of limitations); Roberts v. McAfee, Inc.,
660 F.3d 1156, 1166, 1169 (9th Cir. 2011).

                                            3
cases cited therein; United States v. Ford, 650 F.2d 1141, 1144 n.1 (9th Cir. 1981).

Thus, although we did have jurisdiction at the inception of the merits appeal, it has

now become moot, and will be dismissed for lack of jurisdiction.

      (2)      Mireskandari asserts that the district court abused its discretion when

it awarded the anti-SLAPP attorney’s fees7 against him because ANL did not

succeed in striking all of his claims pursuant to its anti-SLAPP motion, and

because the fees are unreasonably large. Of course, the mere fact that

Mireskandari has now dismissed the action does not affect ANL’s right to recover

appropriate fees,8 but the award is subject to the trial court’s broad discretion,9 and

must be reasonable in amount.10

      Mireskandari wrongly asserts that ANL’s attorney’s fees had to be reduced

because it did not prevail on the whole of its anti-SLAPP motion. We cannot say

that the district court abused its discretion when it determined that on balance ANL

      7
          See Cal. Civ. Proc. Code § 425.16(c).
      8
       See Wilkerson v. Sullivan, 99 Cal. App. 4th 443, 446, 121 Cal. Rptr. 2d 275,
277 (2002).
      9
       See Mann v. Quality Old Time Serv., Inc., 139 Cal. App. 4th 328, 340, 42
Cal. Rptr. 3d 607, 614–15 (2006); see also Manufactured Home Cmtys., Inc. v.
County of San Diego, 655 F.3d 1171, 1176 (9th Cir. 2011); United States v.
Hinkson, 585 F.3d 1247, 1261–62 (9th Cir. 2009) (en banc).
      10
       See Robertson v. Rodriguez, 36 Cal. App. 4th 347, 362, 42 Cal. Rptr. 2d
464, 472 (1995); see also Manufactured Home, 655 F.3d at 1176.

                                            4
was highly successful, and that no reduction for failure to fully prevail was

required.11

      Moreover, we cannot say that the fee award was unreasonably large under

the circumstances. The district court reduced ANL’s fee award by fifteen percent

across the board because it determined that there was some overbilling. When

properly explained, that approach is satisfactory. See Gates v. Deukmejian, 987

F.2d 1392, 1398 (9th Cir. 1992). The district court carefully delineated its

reasoning in deciding that a reduction was required. Overall, it said enough to

allow our review of its exercise of discretion.

      (3)     Mireskandari also asserts that the district court erred when it imposed

sanctions upon him for his violation of the court’s scheduling and other pretrial

orders. See Fed. R. Civ. P. 16(f)(1)(c), 16(f)(2). He argues that once he dismissed

the complaint, sanctions for his past breaches of the district court’s orders were

improper. We see no justification for holding that a voluntary dismissal precludes

issuance of a sanctions order. See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384,

395–96, 110 S. Ct. 2447, 2455–56, 110 L. Ed. 2d 359 (1990). To the extent that he

      11
        See Hensley v. Eckerhart, 461 U.S. 424, 435, 103 S. Ct. 1933, 1940, 76 L.
Ed. 2d 40 (1983); see also Graciano v. Robinson Ford Sales, Inc., 144 Cal. App.
4th 140, 158–59, 50 Cal. Rptr. 3d 273, 288–89 (2006); Mann, 139 Cal. App. 4th at
344–45, 42 Cal. Rptr. 3d at 618–19; Abdallah v. United Sav. Bank, 43 Cal. App.
4th 1101, 1111, 51 Cal. Rptr. 2d 286, 293 (1996).

                                           5
suggests that a sanction for violating a scheduling or other pretrial order is not

collateral to the merits of the action, we disagree. The district court had authority

to sanction him for his actions prior to the voluntary dismissal. Cf. Cooter & Gell,

496 U.S. at 395, 110 S. Ct. at 2455; Allen v. Exxon Corp. (In re Exxon Valdez), 102

F.3d 429, 431 (9th Cir. 1996). Thus, this claim fails.12

      DISMISSED as to Appeal No. 13-56858; and AFFIRMED as to Appeals

Nos. 14-56438 and 14-56911.




      12
        We note that Mireskandari raises issues in his reply brief regarding Nos.
14-56438 and 14-56911 that were neither raised at the district court nor raised in
his opening brief. We decline to consider those issues. See Smith v. Marsh, 194
F.3d 1045, 1052 (9th Cir. 1999); Crawford v. Lungren, 96 F.3d 380, 389 n.6 (9th
Cir. 1996).

                                           6